SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of February 2014 Commission File Number 001-32640 DHT HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Clarendon House 2 Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On February 5, 2014, DHT Holdings, Inc. (the “Company”) issued a press release announcing the closing of the Company’s previously announced registered direct offering of 30,300,000 shares of the Company’s common stock at a price of $7.50 per share (the “Registered Direct Offering”).Attached hereto as Exhibit 99.1 is a copy of the Company’s press release, and it is incorporated herein by reference. Attached hereto as Exhibit 5.1 is an opinion of Reeder & Simpson P.C. delivered in connection with the closing of the Registered Direct Offering, dated February 5, 2014, and it is incorporated herein by reference. This Report on Form 6-K is hereby incorporated by reference into the Company’s Registration Statements on Form F-3, File Nos. 333-192959 and 333-176669. EXHIBIT LIST Exhibit Description Opinion of Reeder & Simpson P.C., dated February 5, 2014 Consent of Reeder & Simpson P.C. (contained in Exhibit 5.1) Press Release dated February 5, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DHT Holdings, Inc. (Registrant) Date: February 5, 2014 By: /s/Eirik Ubøe Eirik Ubøe Chief Financial Officer
